Citation Nr: 9933270	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  98-11 915A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).

The Board notes that in a VA Form 21-4138 (Statement in 
Support of Claim) received in October 1994, the veteran 
raised a claim of entitlement to service connection for a 
skin disorder.  This matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for a back disorder in September 1994, and 
notified the veteran of its decision and advised him of his 
appellate rights by letter dated the same month.  

2.  The veteran initiated, but did not perfect, an appeal of 
the RO's September 1994 decision.

3.  The evidence associated with the claims file subsequent 
to the RO's September 1994 decision bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.

4.  The veteran's claim of entitlement to service connection 
for a back disorder is plausible inasmuch as it is supported 
by a medical opinion linking the veteran's current back 
disorder to alleged in-service back injuries.

5.  The record contains evidence corroborating the veteran's 
allegation that he sustained a back injury in service.


CONCLUSIONS OF LAW

1.  The RO's September 1994 decision denying entitlement to 
service connection for a back disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a back 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).

3.  The claim of entitlement to service connection for a back 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  A back disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The question before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a back 
disorder.  The RO initially denied the veteran service 
connection for a back disorder in September 1994 on the basis 
that the disorder first manifested many years after service 
and was not shown to be related to service.  The RO 
considered the veteran's service medical records; a VA 
examination report dated May 1958; VA hospital reports dated 
from 1953 to 1962; records from Mid-American Cardiology 
Associates dated in 1992; letters from Lynn H. Kindred, M.D., 
dated from 1991 to 1992; outpatient treatment records from 
Dickson-Diveley Midwest Orthopaedic Clinic, Inc., dated from 
1986 to 1994; and outpatient treatment records from Kansas 
City Internal Medicine, M.D.s, dated 1992 to 1994.  The RO 
notified the veteran of its decision and advised him of his 
appellate rights by letter dated September 1994.

The law provides that appellate review will be initiated by a 
notice of disagreement (NOD) and completed by a substantive 
appeal after a Statement of the Case (SOC) is furnished.  38 
U.S.C.A. § 7105(a) (West 1991).  If the claimant fails to 
respond to the SOC, his claim may be closed and the decision 
becomes final.  38 U.S.C.A. 
§ 7105(d)(3).  The veteran in this case initiated an appeal 
of the RO's September 1994 decision when he filed an NOD in 
October 1994.  However, he did not perfect his appeal by 
responding to the RO's October 1994 issuance of a SOC.  
Therefore, the September 1994 decision is final. 

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  Duran v. Brown, 7 
Vet.App. 216 (1994); Suttman v. Brown, 5 Vet.App. 127, 135 
(1993).  "New and material evidence" is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim. 38 C.F.R. § 3.156(a) 
(1999); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The United States Court of Appeals for Veterans Claims has 
developed a three-part analysis to be applied when a claim to 
reopen is presented.  Elkins v. West, 12 Vet.App. 209, 218-
219 (1999).  The first step is to determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) to reopen the prior claim.  If he or she 
has done so, the adjudicator must proceed to the second step, 
which requires determining whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Id.  If the claim is 
found to be not well grounded, the adjudication process must 
halt, despite reopening, because a claim that is not well 
grounded cannot be allowed.  Winters v. West, 12 Vet.App. 
203, 206-207 (1999).  If the claim is found to be well 
grounded, the VA must ensure that the duty to assist has been 
fulfilled before proceeding to the third step, which requires 
an adjudication of the merits of the claim.  Id.  New 
evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim should be reopened.  Justus v. Principi, 3 Vet.App. 
510, 513 (1992).

The evidence that has been associated with the veteran's 
claims file since the RO's September 1994 decision includes: 
(1) a letter from Theodore L. Sandow, Jr., M.D., dated March 
1998; and (2) statements of the veteran and his 
representative dated September 1994, November 1997, July 
1998, August 1998, January 1999, April 1999, July 1999, and 
September 1999.

The evidence presented subsequent to the RO's September 1994 
denial is neither cumulative nor redundant of evidence 
previously submitted to agency decisionmakers.  Therefore, 
the Board finds that it is new.  The Board also finds that 
the evidence is material because it bears directly and 
substantially upon the specific matter under consideration, 
and by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.  The Board bases this 
finding on the fact that the new evidence, in particular, the 
March 1998 letter from Dr. Sandow, contradicts the basis of 
the September 1994 denial, specifically, the finding that the 
veteran's back disorder is not related to service.  Clearly, 
this new evidence suggests a causal relationship between the 
veteran's current back disorder and an alleged in-service 
back injury.

Having determined that new and material evidence has been 
submitted, the veteran's claim of entitlement to service 
connection for back disorder is reopened.  The Board must now 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Elkins, 12 Vet.App. at 218-119; 
Winters, 12 Vet.App. at 206-207.  

A "well-grounded" claim is one that is plausible, capable 
of substantiation or meritorious on its own.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  To establish a well-
grounded claim for service connection, the veteran must 
submit: (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the in-service injury 
or disease and the current disability.  Where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet.App. 498, 506 (1995). 

In this case, the Board finds that the veteran has submitted 
a plausible, or well-grounded claim of entitlement to service 
connection for a back disorder.  The record contains the 
veteran's written statements indicating that he sustained a 
back injury in service, current medical evidence confirming 
that he has a back disorder, and a medical opinion relating 
low back pain to the alleged in-service back injury.  Under 
Epps, 126 F.3d 1464 at 1467-1468, and Caluza, 7 Vet.App. at 
506, this evidence well grounds a claim.  The Board also 
finds that VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of his claim.

A veteran may be granted service connection for disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
The veteran in this case served on active duty primarily 
during the Korean conflict.  He asserts that during a march 
to the company bivouac area in July 1953, he fell due to 
fresh rock being laid on the road.  Thereafter, his back 
continued to cause pain, and this pain was aggravated in 
Germany during field exercises involving the handling of 
weapons and ammunition.

The veteran's service medical records corroborate the 
veteran's allegation of an in-service back injury.  They show 
that during a hospitalization for another condition in 
October 1953, the veteran reported having injured his back in 
the spring of 1952.  A physical evaluation and x-rays 
revealed spina bifida occulta at S-1 and possible 
inflammation of the left sciatic nerve.  Although on 
separation examination in March 1955, the veteran reported no 
back problems and the examining physician noted that the 
veteran's spine was normal, the Board finds that the 1953 
hospital report is sufficient to verify that the in-service 
back injury actually occurred.

Based upon service medical records confirming the veteran's 
allegation of an in-service back injury and Dr. Sandow's 
opinion linking the veteran's current low back pain with left 
sciatica to the verified in-service back injury, the Board 
concludes that the evidence supports a grant of service 
connection for a back disorder.


ORDER

Entitlement to service connection for a back disorder is 
granted.


REMAND

In a statement received in April 1999, the veteran initiated 
an appeal of the RO's May 1998 rating decision denying 
service connection for a left hip disorder on the basis that 
new and material evidence had not been submitted.  The RO did 
not issue a Statement of the Case in response to the 
veteran's statement; thus, a Remand is necessary so that such 
action may be taken and the veteran may be provided an 
opportunity to perfect his appeal with regard to his left hip 
claim. 

To ensure that the veteran is afforded due process of law, 
this case is REMANDED to the RO for the following action: 

The RO should furnish the veteran and his 
representative a Statement of the Case, 
which includes regulations pertinent to 
the issue of whether new and material 
evidence has been submitted to reopen the 
claim of entitlement to service 
connection for a left hip disorder.  The 
RO should afford the veteran and his 
representative an opportunity to perfect 
an appeal of this denied issue before the 
case is returned to the Board for further 
review. 

The purpose of this REMAND is to afford the veteran due 
process of law, and the Board does not intimate any opinion, 
favorable or unfavorable, as to the merits of the veteran's 
hip claim.  The veteran is free to perfect his appeal of the 
denial of this issue and to submit any additional evidence he 
wishes to have considered in connection with this appeal.  
However, he is not obligated to act unless otherwise 
notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals







